Title: To Benjamin Franklin from Michel-René Hilliard d’Auberteuil, 27 February 1784
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


          
            Monsieur
            Paris le 27e. fevrier 1784.
          
          Permettez moi de me rapeller au Souvenir de votre excellence en lui envoyant un mémoire sur une matiere très importante, et qui ne vous est point étrangere.
          
          De Monville imprimeur de l’accademie française remettra sur ma lettre, aux ordres de Votre Excellence la quantité d’exemplaires qu’elle voudra envoyer en Amerique. Je suis avec un profond respect Monsieur, de votre Excellence Le très humble & très obéissant serviteur
          
            Hilliard D’auberteuil
          
          
            P.S. Cette matiere sera plus profondément discutée dans d’autres mémoires qui suivront.
            
              D
            
          
         
          Notation: Hillard d’Aubreteuil 27e Fev. 1784
        